        Case 5:15-cv-01716-BLF Document 322 Filed 11/01/18 Page 1 of 6



 1   DAVID S. STEUER, State Bar No. 127059
     dsteuer@wsgr.com
 2   MICHAEL B. LEVIN, State Bar No. 172329
     mlevin@wsgr.com
 3   MAURA L. REES, State Bar No. 191698
     mrees@wsgr.com
 4   MATTHEW R. REED, State Bar No. 196305
     mreed@wsgr.com
 5   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 6   650 Page Mill Road
     Palo Alto, CA 94304-1050
 7   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 8
     LUCY YEN, State Bar No. 224559
 9   lyen@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
11   New York, NY 10019-6022
     Telephone: (212) 999-5800
12   Facsimile: (212) 999-5899

13   Attorneys for Defendants
     InterDigital, Inc.; InterDigital Communications,
14   Inc.; InterDigital Technology Corporation; IPR
     Licensing, Inc.; and InterDigital Patent
15   Holdings, Inc.

16                                UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                          SAN JOSE DIVISION

19

20   ASUS COMPUTER INTERNATIONAL; and                   )   Case No.: 15-cv-1716 (BLF)
     ASUSTEK COMPUTER INCORPORATED,                     )
21                                                      )   STIPULATED ADMINISTRATIVE
                   Plaintiffs,                          )   MOTION AND [PROPOSED]
22                                                      )   ORDER FOR LEAVE TO SUBMIT
            v.                                          )   SUPPLEMENTAL AUTHORITY
23                                                      )
     INTERDIGITAL, INC.; INTERDIGITAL                   )
24   COMMUNICATIONS, INC.; INTERDIGITAL                 )
     TECHNOLOGY CORPORATION ; IPR                       )
25   LICENSING, INC. ; and INTERDIGITAL                 )
     PATENT HOLDINGS, INC.,                             )
26                                                      )
                   Defendants.                          )
27

28

     STIPULATED ADMINISTRATIVE MOTION AND                                      CASE NO.: 15-CV-1716 (BLF)
     [PROPOSED] ORDER FOR LEAVE TO SUBMIT
     SUPPLEMENTAL AUTHORITY
        Case 5:15-cv-01716-BLF Document 322 Filed 11/01/18 Page 2 of 6



 1          TO THE HONORABLE BETH LABSON FREEMAN, UNITED STATES DISTRICT

 2   JUDGE, PLAINTIFFS, DEFENDANTS, AND THEIR COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that pursuant to Civil Local Rules 7-3(d),7-11, and 7-12,

 4   Plaintiffs ASUS Computer International, and ASUSTeK Computer Incorporated, (collectively,

 5   “ASUS”) and Defendants InterDigital, Inc., InterDigital Communications, Inc., InterDigital

 6   Technology Corporation, IPR Licensing, Inc., and InterDigital Patent Holdings, Inc.

 7   (collectively, “InterDigital”), by and through their respective counsel, stipulate and agree as

 8   follows:

 9          WHEREAS, the motions for summary judgment filed by InterDigital and ASUS (Dkt.

10   231; Dkt. 234) were heard on October 11, 2018; and

11          WHEREAS, in the briefing on the summary judgment motions, both parties cited the UK

12   trial court decision in Unwired Planet Int’l Ltd. v. Huawei Technologies Co., EWHC 711 (Pat)

13   (2017); and

14          WHEREAS, the English Court of Appeal issued a decision on October 23, 2018

15   dismissing the defendants’ appeal of the trial court decision in Unwired Planet International,

16   Ltd. v. Huawei Technologies. Co. (2018) EWCA (Civ) 2344 (Eng.), attached hereto as Exhibit A;

17          WHEREAS, Local Rule 7-3(d) requires Court approval to submit supplemental authority

18   after the hearing on a motion; and

19          WHEREAS, the parties have conferred and agree that the decision by the English Court

20   of Appeal in Unwired Planet International, Ltd. v. Huawei Technologies. Co. (2018) EWCA
21   (Civ) 2344 (Eng.) should be submitted because it represents the decision on appeal in a case

22   where both parties cited the trial court decision in their motion papers;

23          IT IS HEREBY STIPULATED AND AGREED by the parties that, subject to the Court’s

24   approval, the attached supplemental authority be submitted to the Court for consideration in

25   connection with the pending motions for summary judgment.

26          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

27

28

     STIPULATED ADMINISTRATIVE MOTION AND                                            CASE NO.: 15-CV-1716 (BLF)
                                                       -2-
     [PROPOSED] ORDER FOR LEAVE TO SUBMIT
     SUPPLEMENTAL AUTHORITY
        Case 5:15-cv-01716-BLF Document 322 Filed 11/01/18 Page 3 of 6



 1   Dated: October 31, 2018                SIDLEY AUSTIN LLP

 2

 3                                          By: /s/ Michael R. Franzinger
                                                 Michael R. Franzinger
 4
                                            Brian R. Nester (pro hac vice)
 5
                                            bnester@sidley.com
 6                                          Michael R. Franzinger (SBN 222155)
                                            mfranzinger@sidley.com
 7                                          SIDLEY AUSTIN LLP
                                            1501 K Street, N.W.
 8                                          Washington, D.C. 20005
                                            Telephone: (202) 736-8000
 9
                                            Facsimile: (202) 736-8711
10
                                            Michael J. Bettinger (SBN 269141)
11                                          mbettinger@sidley.com
                                            SIDLEY AUSTIN LLP
12                                          555 California Street
13                                          Suite 2000
                                            San Francisco, California 94104
14                                          Telephone: (415) 772-1200
                                            Facsimile: (415) 772-7400
15
                                            Richard A. Cederoth (pro hac vice)
16                                          rcederoth@sidley.com
17                                          David C. Giardina (pro hac vice)
                                            dgiardina@sidley.com
18                                          SIDLEY AUSTIN LLP
                                            One South Dearborn
19                                          Chicago, IL 60603
                                            Telephone: (312) 853-7000
20                                          Facsimile: (312) 853-7036
21                                          Attorneys for Plaintiffs
                                            ASUS COMPUTER INTERNATIONAL,
22                                          ASUSTEK COMPUTER INCORPORATED

23

24   Dated: October 31, 2018                WILSON SONSINI GOODRICH & ROSATI

25

26                                          By: /s/ Maura L. Rees
                                                 Maura L. Rees
27
                                            David S. Steuer, State Bar No. 127059
28
                                            dsteuer@wsgr.com

     STIPULATED ADMINISTRATIVE MOTION AND                                       CASE NO.: 15-CV-1716 (BLF)
                                                   -3-
     [PROPOSED] ORDER FOR LEAVE TO SUBMIT
     SUPPLEMENTAL AUTHORITY
        Case 5:15-cv-01716-BLF Document 322 Filed 11/01/18 Page 4 of 6



 1                                          Michael B. Levin, State Bar No. 172329
                                            mlevin@wsgr.com
 2                                          Maura L. Rees, State Bar No. 191698
                                            mrees@wsgr.com
 3
                                            Matthew R. Reed, State Bar No. 196305
 4                                          mreed@wsgr.com
                                            WILSON SONSINI GOODRICH & ROSATI
 5                                          Professional Corporation
                                            650 Page Mill Road
 6                                          Palo Alto, California 94304-1050
                                            Telephone: (650) 493-9300
 7
                                            Facsimile: (650) 565-5100
 8
                                            Lucy Yen, State Bar No. 224559
 9                                          lyen@wsgr.com
                                            WILSON SONSINI GOODRICH & ROSATI
10                                          Professional Corporation
11                                          1301 Avenue of the Americas, 40th Floor
                                            New York, New York 10019-6022
12                                          Telephone: (212) 999-5800
                                            Facsimile: (212) 999-5899
13
                                            Attorneys for Defendants
14                                          INTERDIGITAL, INC., INTERDIGITAL
15                                          COMMUNICATIONS, INC., INTERDIGITAL
                                            TECHNOLOGY CORPORATION, IPR
16                                          LICENSING, INC.; and INTERDIGITAL PATENT
                                            HOLDINGS, INC.
17

18

19

20
21

22

23

24

25

26

27

28

     STIPULATED ADMINISTRATIVE MOTION AND                                 CASE NO.: 15-CV-1716 (BLF)
                                                  -4-
     [PROPOSED] ORDER FOR LEAVE TO SUBMIT
     SUPPLEMENTAL AUTHORITY
        Case 5:15-cv-01716-BLF Document 322 Filed 11/01/18 Page 5 of 6



 1                             ATTESTATION PURSUANT TO L.R. 5-1
 2          I, Maura L. Rees, am the ECF User whose identification and password are being used to

 3   file this document. In compliance with Civil Local Rule 5-1, I hereby attest that all signatories

 4   have concurred in this filing.

 5

 6   Date: October 31, 2018

 7                                          By: /s/ Maura L. Rees
                                               Maura L. Rees
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     STIPULATED ADMINISTRATIVE MOTION AND                                           CASE NO.: 15-CV-1716 (BLF)
                                                       -5-
     [PROPOSED] ORDER FOR LEAVE TO SUBMIT
     SUPPLEMENTAL AUTHORITY
        Case 5:15-cv-01716-BLF Document 322 Filed 11/01/18 Page 6 of 6



 1                                       [PROPOSED] ORDER

 2
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
 3
            The Court, having read and considered the parties’ Stipulated Motion for Leave to
 4
     Submit Supplemental Authority, and finding good cause in support thereof, hereby GRANTS
 5
     the parties’ request for leave to submit Unwired Planet International, Ltd. v. Huawei
 6
     Technologies. Co. (2018) EWCA (Civ) 2344 (Eng.), as supplemental authority.
 7

 8
            November 1, 2018
     Dated: _________________
 9
                                                         HON. BETH LABSON FREEMAN
10                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING STIPULATED                                         CASE NO.: 15-CV-1716 (BLF)
     ADMINISTRATIVE MOTION FOR LEAVE TO SUBMIT
     SUPPLEMENTAL AUTHORITY
